Office Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Not Required 

This application contains the following embodiments: 

Embodiment 1 - Figs. 1.1-1.7 drawn to an Anti-Flood Barrier
Embodiment 2 - Figs. 2.1-2.7 drawn to another Anti-Flood Barrier

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). 

The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same. Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.

35 U.S.C. 112, (a) and (b) Rejection 

The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

1.  The claim is rejected due to the multiple inconsistencies shown throughout the drawings.  Specific areas that appear to be shown differently in separate views can be seen below:

    PNG
    media_image1.png
    753
    1428
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    947
    1057
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    830
    959
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    770
    1429
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    856
    1013
    media_image5.png
    Greyscale



2.  The claim is indefinite and non-enabled because the exact appearance and three dimensional profile of features (A) cannot be determined.  Features (A) appear to be a structural elements on the top and bottom sides of the claimed invention. However due lack of additional helpful disclosure, the exact appearance and three dimensional profile is left to conjecture.  

    PNG
    media_image6.png
    840
    290
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    863
    451
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    714
    485
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    848
    489
    media_image9.png
    Greyscale

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering 

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. Applicant is advised that, adding or removing any element(s)/feature(s) is considered as introduces new matter not supported by the original disclosure.

The claim stands rejected for the reasons set forth above.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khawaja Anwar whose telephone number is 571 272-7419.  The examiner can normally be reached on 10-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Simmons can be reached on 571-272-2658.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Khawaja Anwar/